Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Introduction


1.	This communication is in response to the Applicants' communication dated September 2, 2019. Claims 1-20 of the application are pending.

Information Disclosure Statement


2.	Acknowledgment is made of the information disclosure statements filed on February 18, 2020 together with lists of patents. The patents have been considered.

Drawings

3.	The drawings submitted on September 2, 2019 are accepted.

Examiner’s Amendment

4.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicants, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner's amendment was given in a telephone interview with Mr. John Lin on November 2, 2021.  

5.	The application has been amended as follows:
In the claims:
In claim 8, Line 4, “a set of processing unit” 
has been changed to
-- a set of processing units --.
In claim 8, Lines 10-11, “each instruction to a set of destination locations” 
has been changed to
-- each instruction at a set of destination locations --.

In claim 15, Lines 5-6, “by applying the generated stimulus” 
has been changed to
-- each instruction specifying an operation and a set of fan-out destinations --.
In claim 15, Line 15, “and producing an output data” 
has been changed to
-- by applying the generated stimulus, and producing an output data --.

Reasons for Allowance



6.	Claims 1-20 of the application are allowed over prior art of record.


7.	The following is an Examiner's statement of reasons for the indication of allowable subject matter:
The closest prior art of record shows:

	(1) simulating an integrated circuit design using a plurality of element processors; each element processor has a processor, a control unit, its own local memory for storing data and a fan-out memory for storing the number of another element processor and the address of its local memory and a fan-out controller, a transmitter and receiver for communication to other element processors; designating a predetermined local address for each processor; the control unit sequentially fetches instructions from the local memory  and controls the execution of the fetched instructions; when a memory write instruction is executed by an element processor, detecting if the memory address designated by the instruction coincides with an address belonging to the local address of another element processor; if so, the data to be written by the write instruction is sent to the other element processor by writing a copy of the data at the other processor’s local address; (Akira et al., European Patent EP0258736 A2 Published March 1988);
(2) an integrated circuit logic simulation system comprising a software simulator and a hardware simulator and a simulation model storage unit; changing the configuration of the simulator by changing the data in the main memory of the software simulator and the data loaded in the hardware simulator; the hardware simulator has a set of fan-out reconnection pins whose addresses are stored in the hardware simulator’s memory; the fan-out destination (Saitosh et al., Japanese Patent JP 3192906 B2, Published July 2001);
(3) and IC comprising multiple processors; the IC includes one finite state machine circuit storing one or more state machine components; the IC has a cluster of random access memories; an address generator is provided for use by the state machine for storing instruction sets; additional memories are provided which provide a cluster of queues in the form of FIFO buffer memory structure; the memory structure allows transfer of incoming data to selected addresses; the circuit also provides output fan-out so that the output from one circuit element is input to a plurality of circuit elements; the circuit elements perform functions and operations; the state machine performs operation control, loads specified actions and instructions for execution by the circuit elements (Kelem et al., Chinese Patent CN 101563621 A Published October 2009); and
(4) functional verification of a software model of an integrated circuit specified in a hardware description language(HDL); the user uses the functional specification to write a test program for testing the IC model, identifying the functional verification tests to be applied to the model; the test program identifies the input stimuli to be applied to the IC;  the emulator generates output response in response to the input stimuli; generating response data structures as a function of the stimuli applied; using the output response to functionally validate he design of the IC (Kaszynski et al., U.S. Patent Application Publication 2008/0270103).



(Claim 1) " receiving a specification of a digital circuit, the specification comprising a plurality of instructions for modeling behaviors of the digital circuit, each instruction specifying an operation and a set of fan-out destinations; and
storing the output data in a set of memory locations of the data memory according to the set of fan-out destinations specified by the instruction " in combination with the remaining elements and features of the claimed invention.

None of these references taken either alone or in combination with the prior art of record discloses an integrated circuit (IC), specifically including:
(Claim 8) " a set of processing units configured to execute instructions stored in the instruction memory and produce output data, each instruction specifying an operation and a set of fan-out destinations; and
a data access circuit configured to store the output data of each instruction at a set of destination locations in the data memory according to the instruction's set of fan-out destinations" in combination with the remaining elements and features of the claimed invention.


None of these references taken either alone or in combination with the prior art of record discloses a simulation system, specifically including:
(Claim 15) "receiving a plurality of instructions emulating the behavior of the digital circuit, each instruction specifying an operation and a set of fan-out destinations;  and
 " in combination with the remaining elements and features of the claimed invention.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Kandasamy Thangavelu whose telephone number is 571-272-3717.  The examiner can normally be reached on Monday through Friday from 8:00 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to TC 2100 Group receptionist: 571-272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



	/Kandasamy Thangavelu/
	Primary Patent Examiner
	Art Unit 2148
	November 2, 2021